Citation Nr: 1606381	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-24 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from February 1981 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the VA Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran was provided a VA examination in August 2013; the examiner opined that the Veteran's tinnitus was a symptom associated with his hearing loss.  In a September 2013 addendum, the examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  The rationale was that the Veteran had normal hearing in service, with no evidence of clinically significant threshold shifts, and that the Veteran's military occupational specialty (MOS) of personnel management was considered to have a low incidence of military noise exposure.

Subsequent to that opinion, in his January 2014 notice of disagreement and June 2014 substantive appeal, the Veteran asserted noise exposure from aircraft engines while stationed at Randolph Air Force Base in Texas.  He provided a detailed description of such exposure.  Therefore, a remand is necessary to obtain an addendum medical opinion that addresses the Veteran's reported noise exposure, as the examiner's opinion was based, in part, on a low incidence of military noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the South Texas VA Healthcare System.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the August 2013 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss and tinnitus are related to his military service. 

The examiner should address the Veteran's reports of in-service acoustic trauma in his January 2014 notice of disagreement and March 2014 substantive appeal.  The examiner's opinion should also address the fact that the results of the last audiogram found in the Veteran's service treatment records is contained in his April 1987 periodic examination, while the Veteran reported that his in-service acoustic trauma occurred after that examination.  
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




